NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



JOHN GOEPFERICH,                          )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-2497
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Howard L. Dimmig, II, Public Defender,
and David B. Falstad, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Christina Z. Pacheco,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

SILBERMAN, BLACK, and SALARIO, JJ., Concur.